Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of September 27, 2017,
by and between Great Basin Scientific, Inc., a Delaware corporation, with
headquarters located at 420 E. South Temple, Suite 520, Salt Lake City, UT 84111
(the "Company"), and the investor listed on Schedule I attached hereto (the
"Investor").

WHEREAS:

A.Reference is hereby made to (a) that certain Securities Purchase Agreement,
dated December 28, 2015, by and among the Company, the Investors and certain
other buyers signatory thereto, pursuant to which the Investor and such other
buyers acquired (i) senior secured convertible notes (the "2015 Notes") and (ii)
warrants to acquire shares of the Company's common stock, par value $0.0001 per
share (the "Common Stock") (the "2015 Warrants"), (b) that certain Securities
Purchase Agreement, dated June 29, 2016, by and among the Company, the Investor
and certain other buyers signatory thereto (the "2016 SPA"), pursuant to which
the Investor and such other buyers acquired (i) senior secured convertible notes
(as amended prior to the date hereof, the "2016 Notes") and (ii) warrants to
acquire shares of Common Stock (the "2016 Warrants") and (c) that certain
Amended and Restated Exchange Agreement, dated November 2, 2016, by and between
the Company and the Investor, pursuant to which the Company exchanged all
outstanding 2015 Notes for Series F Convertible Preferred Stock, $0.001 par
value (the "Existing Preferred Stock"), the terms of which are set forth in the
Certificate of Designations for such series of preferred stock.  

B.Pursuant to that certain Exchange Agreement, dated April 7, 2017, by and
between the Company and the Investor (the "2017 Initial Exchange Agreement"),
the Company and the Investor agreed, among other things, (i) to exchange a
portion of the Investor's 2016 Note for the Series B Note (as defined in the
2017 Initial Exchange Agreement), (ii) to exchange a portion of the Investor's
Existing Preferred Stock (as defined in the 2017 Initial Exchange Agreement) for
shares of Common Stock in the Preferred Conversion (as defined in the 2017
Initial Exchange Agreement) and (iii) subject to the satisfaction of certain
conditions, to exchange the remaining 2016 Notes, 2015 Warrants, 2016 Warrants
and Existing Preferred Stock, respectively, of the Investor for the Series A
Note (as defined in the 2017 Initial Exchange Agreement).  

C.Pursuant to that certain Amendment and Exchange Agreement, dated April 17,
2017 (the "2017 Amended Exchange Agreement"), by and between the Company and the
Investor, (i) the Company exchanged the Series B Note (as defined in the 2017
Initial Exchange Agreement) of the Investor for a New Series B Note (as defined
in the 2017 Amended Exchange Agreement), (ii) in lieu of the Qualified Financing
Exchange and the Adjustment Exchange (each as defined in the 2017 Initial
Exchange Agreement), the Company exchanged the remaining 2016 Notes and the
remaining Existing Preferred Stock for a New Series A Note (as defined in the
2017 Amended Exchange Agreement) (the New Series A Notes and the New Series B
Notes issued to the Investor and the Other Investors (as defined below) pursuant
to the 2017 Amended Exchange Agreement and the other Amendment and Exchange
Agreements each entered into by the Company and an Other Investor on April 17,
2017, collectively, the "Existing Notes") and (iii) upon the consummation of the
New Series A Exchange (as defined in the 2017 Amended Exchange

DOC ID - 26661429.16

 

 

 

--------------------------------------------------------------------------------

 

Agreement), the 2015 Warrants and the 2016 Warrants were automatically cancelled
for no additional consideration.  

D.As of the date hereof, the Investor holds $14,536,267.65 in aggregate
principal amount of a New Series A Note (the "Investor Note").

E.The Company has authorized a new series of senior secured notes of the
Company, in substantially the form attached hereto as Exhibit A (the "Notes").  

F.The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule
506(b) of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the 1933 Act.

G.The Investor wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, at the Initial Closing (as
defined below) that aggregate principal amount of Notes equal to the sum of (i)
the principal amount set forth opposite the Investor's name in column (3) on
Schedule I attached hereto and (ii) the principal amount set forth opposite the
Investor's name in column (4) on Schedule I attached hereto (collectively, the
"Initial Notes").

H.Subject to the terms and conditions set forth in this Agreement, the Investor
wishes to purchase, and the Company wishes to sell, at the Additional Closing
(as defined below) up to the aggregate principal amount of additional Notes
equal to the sum of (i) the Additional Cash Amount (as defined below) and (ii)
the Additional Exchange Amount (as defined below) (collectively, the "Additional
Notes").  

I.Notes issued pursuant to the Other Agreements (as defined below), if any,
shall be deemed "Notes" as defined hereunder and be of the same series of, and
rank pari passu with, the Notes issued pursuant to this Agreement.

J.The Notes will rank senior to all outstanding and future indebtedness of the
Company and its Subsidiaries (as defined below), including, without limitation,
any Existing Notes, and will be secured, except to the extent permitted by the
terms hereof or in the Transaction Documents, by a first priority perfected
security interest (subject to Permitted Liens under and as defined in the Notes)
in all of the Collateral (as defined in the Security Documents) of the Company
and all direct and indirect Subsidiaries of the Company, formed in the future,
as evidenced by a pledge and security agreement, substantially in the form
attached hereto as Exhibit B, (as amended or modified from time to time in
accordance with its terms, the "Security Agreement").

K.The Notes are also referred to herein as the "Securities". For the avoidance
of doubt, the Notes shall include the Initial Notes and the Additional Notes, if
any.

DOC ID - 26661429.16

- 2 -

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

1.PURCHASE AND SALE OF NOTES.

(a)Purchase of Notes.  

(i)Initial Closing.  Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 5(a) and 6(a) below, (x) the Company shall issue and sell
to the Investor, and the Investor agrees to purchase from the Company on the
Initial Closing Date (as defined below), a principal amount of Notes as is set
forth opposite the Investor's name in column (3) of Schedule I attached hereto,
represented by Certificate No. New 2017 – Cash 1 (the "Initial Cash Note") and
(y) the Company shall exchange the principal amount and accrued interest of the
Investor Note set forth opposite the Investor's name in column (6) of Schedule I
attached hereto for a principal amount of Notes as is set forth opposite the
Investor's name in column (4) of Schedule I attached hereto, represented by
Certificate No. New 2017 – Exchange 1 (the "Initial Exchange Note")
(collectively, the "Initial Closing").

(ii)Additional Closing.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 1(d), 5(b) and 6(b) below, (x) the Company
shall issue and sell to the Investor, and the Investor agrees to purchase from
the Company on the Additional Closing Date (as defined below), a principal
amount of Additional Notes equal to the Additional Cash Amount (as defined in
Section 1(d)) (the "Additional Cash Note" and together with the Initial Cash
Note, the "Cash Notes") and (y) the Company shall exchange the principal amount
of the Investor Note equal to the Additional Exchange Amount (as defined in
Section 1(d)) for Additional Notes in the principal amount equal to the
Additional Exchange Amount (the "Additional Exchange Note" and together with the
Initial Exchange Note, the "Exchange Notes") (collectively, the "Additional
Closing" and together with the Initial Closing, each a "Closing").

(b)Purchase Price.  The aggregate purchase price for the Initial Cash Notes, to
be purchased by the Investor at the Initial Closing (the "Initial Cash Purchase
Price") shall be the amount set forth opposite the Investor's name in column (5)
of Schedule I attached hereto.  The aggregate purchase price for the Additional
Cash Note to be purchased by the Investor at the Additional Closing (the
"Additional Cash Purchase Price" and together with the Initial Cash Purchase
Price, the "Cash Purchase Price") shall be the Additional Cash Amount (as
defined in Section 1(d)).  The aggregate purchase price for the Initial Exchange
Note, to be purchased by the Investor at the Initial Closing shall be the
cancellation of the principal amount and accrued interest of the Investor Note
set forth opposite the Investor's name in column (6) of Schedule I attached
hereto.  The aggregate purchase price for the Additional Exchange Note to be
purchased by the Investor at the Additional Closing shall be the cancellation of
the principal amount of the Investor Note equal to the Additional Exchange
Amount.  

(c)Initial Closing Date.  The date and time of the Initial Closing (the "Initial
Closing Date") shall be 10:00 a.m., New York City time, on the date hereof (or
such other date and time as is mutually agreed to by the Company and the
Investor) after notification of satisfaction (or waiver) of the conditions to
the Initial Closing set forth in Sections 5(a) and 6(a)

DOC ID - 26661429.16

- 3 -

 

 

--------------------------------------------------------------------------------

 

below, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York,
New York 10022.

(d)Additional Closing Date.  The date and time of the Additional Closing (the
"Additional Closing Date," and together with the Initial Closing Date, each a
"Closing Date") shall be 10:00 a.m., New York City time, on the fourth (4th)
Business Day immediately following the Initial Closing Date (or, in any case,
such other date and time as is mutually agreed to by the Investor and the
Company), subject to satisfaction (or waiver) of the conditions to the
Additional Closing set forth in Sections 5(b) and 6(b) and the conditions
contained in this Section 1(d).  If the Company shall not have offered and sold
Notes in the principal amount equal to $194,990 to holders of the Existing Notes
other than the Investor (the "Other Investors"), by no later than the third
(3rd) Business Day immediately following the Initial Closing Date (the
"Deadline"), the Company shall deliver written notice thereof to the Investor on
the Deadline and, subject to the requirements of Sections 5(b) and 6(b) and the
conditions contained in this Section 1(d), the Investor shall on the Additional
Closing Date purchase, and the Company shall sell to the Investor: (i) the
Additional Cash Note in the principal amount equal to the sum of (A) the
difference obtained, if positive, by subtracting (x) the principal amount of
Notes issued and sold to the Other Investors on or prior to the Deadline (the
consummation of any such issuance(s) and sale(s), collectively, the "Other
Closing"), from (y) $194,990 and (B) the fees owed by the Company to the
Investor pursuant to Section 4(f) (such sum, the "Additional Cash Amount"), for
an Additional Cash Purchase Price equal to the Additional Cash Amount (provided
that the Investor may withhold the amounts pursuant to Section 4(f)) and (ii)
the Additional Exchange Note in the principal amount equal to the product
obtained by multiplying (x) the Additional Cash Amount and (y) three (3) (such
product, the "Additional Exchange Amount"), in exchange for the cancellation of
the Investor Note in the principal amount equal to the Additional Exchange
Amount.  The location of the Additional Closing shall be at the offices of
Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York  10022.  As used
herein, "Business Day" means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed. For the avoidance of doubt, the Holder shall not be required
to purchase Additional Notes at the Additional Closing in the event that the
Company issues and sells Notes to the Other Investors at the Other Closing in
the principal amount equal to $194,990.

(e)Form of Payment.  

(i)Initial Closing.  On the Initial Closing Date, (i) the Investor shall pay for
the Initial Cash Notes to be issued and sold to the Investor at the Initial
Closing by paying the Initial Cash Purchase Price to the Company (less the
amounts withheld pursuant to Section 4(f)), by wire transfer of immediately
available funds in accordance with the Company's written wire instructions and
the principal amount and accrued interest of the Investor Note set forth
opposite the Investor's name in column (6) of Schedule I attached hereto shall
be deemed cancelled and (ii) the Company shall deliver to the Investor the
Initial Cash Note and the Initial Exchange Note (each, allocated in the
principal amounts as the Investor shall request) which the Investor is then
purchasing hereunder, in each case duly executed on behalf of the Company and
registered in the name of the Investor or its designee.  

DOC ID - 26661429.16

- 4 -

 

 

--------------------------------------------------------------------------------

 

(ii)Additional Closing.  On the Additional Closing Date, (i) the Investor shall
pay for the Additional Cash Notes to be issued and sold to the Investor at the
Additional Closing by paying the Additional Cash Purchase Price to the Company
(less the amounts withheld pursuant to Section 4(f)), by wire transfer of
immediately available funds in accordance with the Company's written wire
instructions and the principal amount of the Investor Note equal to the
Additional Exchange Amount hall be deemed cancelled and (ii) the Company shall
deliver to the Investor the Additional Cash Note and the Additional Exchange
Note (each, allocated in the principal amounts as the Investor shall request)
which the Investor is then purchasing hereunder, in each case duly executed on
behalf of the Company and registered in the name of the Investor or its
designee.  

(f)Same Series of Notes.  The parties hereto acknowledge and agree that the
Notes issued pursuant to the Other Agreements, if any, shall be deemed "Notes"
as defined hereunder and be of the same series of, and rank pari passu with, the
Notes issued pursuant to this Agreement.

2.INVESTOR'S REPRESENTATIONS AND WARRANTIES.  The Investor, severally and not
jointly, represents and warrants with respect to only itself as of the date
hereof and as of the applicable Closing Date (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date) and only with respect to the Notes being issued at such
Closing that:

(a)No Public Sale or Distribution.  The Investor is acquiring the Notes for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, the Investor does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to registration under the
1933 Act or an available exemption from such registration requirements and in
each case in accordance with any applicable state securities laws.  The Investor
is acquiring the Securities hereunder in the ordinary course of its
business.  The Investor does not presently have any agreement or understanding,
directly or indirectly, with any Person (as defined below) to distribute any of
the Securities.  For purposes of this Agreement, "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any government or
any department or agency thereof.

(b)Accredited Investor Status.  The Investor is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.

(c)Reliance on Exemptions.  The Investor understands that the Securities have
not been registered under the 1933 Act or any applicable state securities laws
and are being offered and sold to it in reliance on the exemptions from
registration under the 1933 Act provided by Section 4(a)(2) of the 1933 Act and
Rule 506(b) of Regulation D under the 1933 Act and pursuant to similar exemption
from any applicable state securities laws and that the Company is relying in
part upon the truth and accuracy of, and the Investor's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set

DOC ID - 26661429.16

- 5 -

 

 

--------------------------------------------------------------------------------

 

forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Securities.

(d)Information.  The Investor and its advisors, if any, have had access to the
Company's SEC filings filed electronically on EDGAR and available at www.sec.gov
and has been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities that have been requested by the Investor.  The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor's right to rely on the Company's
representations and warranties contained herein.  The Investor understands that
its investment in the Securities involves a high degree of risk.  The Investor
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities.

(e)No Governmental Review.  The Investor understands that no United States
federal or state agency or any other government or governmental agency,
including but not limited to the SEC, has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

(f)Transfer or Resale.  The Investor understands that:  (i) the Cash Notes have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred, directly
or indirectly, unless (A) subsequently registered thereunder, (B) such sale,
offer, assignment or transfer is to the Company, (C) the sale, offer, assignment
or transfer is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 or Rule 144A thereunder, if
available, and in accordance with any applicable state securities laws provided
that the Investor has furnished to the Company reasonable assurances, in form
and substance reasonably satisfactory to the Company, that registration is not
required under the 1933 Act or (D) such sale, offer, assignment or transfer is
pursuant to a transaction that does not require registration under the 1933 Act
or any applicable state securities laws provided that the Investor has furnished
to the Company an opinion of counsel of recognized standing (with Schulte Roth &
Zabel LLP being deemed counsel of recognized standing) selected by the Investor,
in form and substance reasonably satisfactory to the Company, that registration
is not required under the 1933 Act; (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not available, any resale of the Cash Notes under
circumstances in which the seller (or the Person) through whom the sale is made
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Cash Notes under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.  Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and the
Investor effecting a pledge of Securities shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this

DOC ID - 26661429.16

- 6 -

 

 

--------------------------------------------------------------------------------

 

Agreement or any other Transaction Document (as defined in Section 3(b)),
including, without limitation, this Section 2(f).

(g)Legends.  The Investor understands that the certificates or other instruments
representing the Cash Notes until the six (6) months after the applicable
Closing Date, except as set forth below, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates) (the "Private Placement Legend"):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THESE SECURITIES MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN
REGISTERED IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) IN COMPLIANCE
WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT
IN ACCORDANCE WITH RULE 144 OR RULE 144A THEREUNDER, IF AVAILABLE, AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS PROVIDED THAT THE HOLDER
HAS FURNISHED TO THE COMPANY REASONABLE ASSURANCES, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (D) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES PROVIDED THAT THE HOLDER
HAS FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING
SELECTED BY THE HOLDER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

In addition, the Investor understands that the certificates or other instruments
representing the Securities shall bear a legend in substantially the following:

DOC ID - 26661429.16

- 7 -

 

 

--------------------------------------------------------------------------------

 

PURSUANT TO TREASURY REGULATION §1.1275-3(b)(1), THE DIRECTOR OF FINANCE OF THE
COMPANY WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE DATE OF THIS NOTE, PROMPTLY
MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN TREASURY
REGULATION §1.1275-3(b)(1)(i).  THE DIRECTOR OF FINANCE OF THE COMPANY MAY BE
REACHED AT TELEPHONE NUMBER (801) 990-1055.

The Private Placement Legend set forth above shall be removed and/or the Company
shall issue a certificate without such legend to the holder of the Cash Notes
upon which it is stamped or issue to such holder by electronic delivery at the
applicable balance account at The Depository Trust Company ("DTC"), if (i) such
Cash Notes are registered for resale by the holder under the 1933 Act, or (ii)
the Cash Notes are sold, assigned or transferred pursuant to Rule 144, or can be
sold, assigned or transferred pursuant to Rule 144 without the requirement to be
in compliance with Rule 144(c)(i), and such holder provides the Company with
reasonable assurances, in form and substance reasonably satisfactory to the
Company, to the effect that such sale, assignment or transfer of the Cash Notes
may be made without registration under the applicable requirements of the 1933
Act.  The Company shall be responsible for the fees of its transfer agent and
all DTC fees associated with such issuance.  For the avoidance of doubt, the
Exchange Notes shall not bear the Private Placement Legend or any other
restrictive legend and shall be freely tradable by the Investor.

(h)Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

(i)No Conflicts.  The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.

(j)Residency.  The Investor is a resident of that jurisdiction specified below
its address on Schedule I attached hereto.

DOC ID - 26661429.16

- 8 -

 

 

--------------------------------------------------------------------------------

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor as of the date hereof and as
of the applicable Closing Date (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date) only with respect to the Notes being issued at such Closing that:

(a)Organization and Qualification.  The Company is a corporation duly
incorporated and validly existing and in good standing under the laws of the
jurisdiction in which it is formed, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted.  The Company is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect.  As used in this Agreement,
"Material Adverse Effect" means any material adverse effect on the business,
properties, assets, liabilities, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, if
any, individually or taken as a whole, or on the transactions contemplated
hereby or on the other Transaction Documents (as defined below) or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.  The Company has no "Subsidiaries"
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest).

(b)Authorization; Enforcement; Validity.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Security Documents (as defined below) and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of this Agreement and the other Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes, have been duly authorized by the unanimous consent of all members of
the Company's Board of Directors and (other than the filing of a Form D with the
SEC, the Waiver (as defined in Section 5(a)(v)) and other filings as may be
required by state securities agencies) no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies. For purposes of this Agreement, the term "Security Documents" means
the Security Agreement, any account control agreement, any copyright, patent and
trademark agreements required by the terms of the Security Agreement, any and
all financing statements, fixture filings, security agreements, pledges,
assignments, mortgages, deeds of trust, opinions of counsel, and all other
documents requested by the Collateral Agent (as defined in the

DOC ID - 26661429.16

- 9 -

 

 

--------------------------------------------------------------------------------

 

Security Agreement) to create, perfect, and continue perfected or to better
perfect the Collateral Agent's security interest in and liens on all of the
assets of the Company and each of its Subsidiaries, if any (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), and in
order to fully consummate all of the transactions contemplated hereby and under
the other Transaction Documents.    

(c)Issuance of Securities.  The issuance of the Notes are duly authorized and,
upon issuance, shall be validly issued and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof.  Assuming the accuracy of each of the representations and warranties
set forth in Section 2 of this Agreement, the offer and issuance by the Company
of the Securities is exempt from registration under the 1933 Act.  For the
purposes of Rule 144 of the 1933 Act, the Company acknowledges and agrees that
(i) the holding period of the 2016 Notes may be tacked onto the holding period
of the New Series A Note issued in exchange for such 2016 Notes pursuant to the
2017 Amended Exchange Agreement and (ii) the holding period of the 2016 Notes
and the New Series A Notes may be tacked onto the holding period of the Exchange
Notes. The Company agrees not to take a position contrary thereto or
inconsistent with this Section 3(c).

(d)No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes) will not (i) result in a violation of the Company's Certificate of
Incorporation or Bylaws, any memorandum of association, certificate of
incorporation, certificate of formation, bylaws, any certificate of designations
or other constituent documents of the Company, any capital stock of the Company
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the OTCQB (the "Principal Market") and including all
applicable laws of the State of Delaware and any foreign, federal and state
laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.

(e)Consents.  Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with (other than the filing of a Form D, the Waiver and other
filings as may be required by state securities agencies), any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof.  All consents, authorizations, orders, filings
and registrations which the Company or any of its Subsidiaries is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the applicable Closing Date (or in the case of the filings detailed
above, will be made timely after the applicable Closing Date in accordance with
the requirements of Regulation D in the case of the Form D filing, provided that
the Waiver shall be obtained on or prior to the applicable Closing Date), and
the Company is unaware of any facts or circumstances that might prevent the
Company from obtaining or effecting any of the registration, application

DOC ID - 26661429.16

- 10 -

 

 

--------------------------------------------------------------------------------

 

or filings pursuant to the preceding sentence.  The Company is not in violation
of the listing requirements of the Principal Market and has no knowledge of any
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.  The issuance by the Company of the
Securities shall not have the effect of delisting or suspending the Common Stock
from the Principal Market.  

(f)Acknowledgment Regarding the Investor's Purchase of Securities.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Investor is not (i) an
officer or director of the Company, (ii) to the knowledge of the Company, an
"affiliate" of the Company (as defined in Rule 144) or (iii) to the knowledge of
the Company, a "beneficial owner" of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the "1934 Act")).  The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities.  The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g)No General Solicitation; Placement Agent's Fees.  Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities.  The
Company shall be responsible for the payment of any placement agent's fees,
financial advisory fees, or brokers' commissions (other than for persons engaged
by the Investor or its investment advisor) relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
attorney's fees and out-of-pocket expenses) arising in connection with any such
claim.  Neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the sale of the Securities.

(h)No Integrated Offering.  None of the Company, any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
stockholders of the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated for quotation.  None of
the Company, its affiliates nor any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would require
registration of the issuance of any of the Securities under the 1933 Act or
cause the offering of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.

DOC ID - 26661429.16

- 11 -

 

 

--------------------------------------------------------------------------------

 

(i)Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
Bylaws or other organizational documents or the laws of the jurisdiction of its
formation which is or could become applicable to the Investor as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company's issuance of the Securities and the Investor's ownership of the
Securities.  The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company or any of its Subsidiaries.

(j)Investment Company Status.  The Company is not, and upon consummation of the
sale of the Securities, and for so long the Investor holds any Securities, will
not be, an "investment company," a company controlled by an "investment company"
or an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company" as such terms are defined in the Investment Company Act of
1940, as amended.

(k)Ranking of Notes.  No Indebtedness of the Company ranks pari passu with or is
senior to the Notes in right of payment, whether with respect of payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise.

(l)Transfer Taxes.  On the applicable Closing Date, all stamp duties, stock
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the sale and transfer of the Securities to be sold
to the Investor hereunder will be, or will have been, fully paid or provided for
by the Company, and all laws imposing such taxes will be or will have been
complied with.

(m)Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

(n)Acknowledgement Regarding the Investor's Trading Activity.  The Company
acknowledges and agrees that (i) the Investor has not been asked to agree, nor
has the Investor agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or "derivative" securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii) any
Investor, and counter-parties in "derivative" transactions to which the Investor
is a party, directly or indirectly, presently may have a "short" position in the
Common Stock, and (iii) the Investor shall not be deemed to have any affiliation
with or control over any arm's length counter-party in any "derivative"
transaction.  The Company further understands and acknowledges that the Investor
may engage in hedging and/or trading activities at various times during the
period that the Securities are outstanding, and (b) such hedging and/or trading
activities, if any, can reduce the value of the existing stockholders' equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted.  The Company

DOC ID - 26661429.16

- 12 -

 

 

--------------------------------------------------------------------------------

 

acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Notes or any of the documents
executed in connection herewith.

(o)U.S. Real Property Holding Corporation.  The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended and the Company shall so certify upon the
Investor's request.

(p)Bank Holding Company Act.  Neither the Company nor any of its affiliates is
subject to the Bank Holding Company Act of 1956, as amended (the "BHCA") and to
regulation by the Board of Governors of the Federal Reserve System (the "Federal
Reserve").  Neither the Company nor any of its affiliates owns or controls,
directly or indirectly, five percent (5%) or more of the outstanding shares of
any class of voting securities or twenty-five percent (25%) or more of the total
equity of a bank or any  entity that is subject to the BHCA and to regulation by
the Federal Reserve.  Neither the Company nor any of its affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

(q)No Additional Agreements.  The Company does not have any agreement or
understanding with the Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(r)Disclosure.  The Company confirms that neither it nor any other Person acting
on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information concerning the Company, other than the existence
of the transactions contemplated by this Agreement and the other Transaction
Documents.  The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.  All disclosure provided to the Investor regarding the Company, its
business and the transactions contemplated hereby, including the disclosure
schedules to this Agreement, furnished by or on behalf of the Company is true
and correct and does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. All of the written information furnished after the date hereof by or
on behalf of the Company to the Investor pursuant to or in connection with this
Agreement and the other Transaction Documents, taken as a whole, will be true
and correct in all material respects as of the date on which such information is
so provided and will not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they are made, not
misleading. Each press release issued by the Company during the twelve (12)
months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly announced

DOC ID - 26661429.16

- 13 -

 

 

--------------------------------------------------------------------------------

 

or disclosed.  The Company acknowledges and agrees that the Investor does not
make or has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.

(s)Shell Company Status.  The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the 1933 Act.

(t)No Disqualification Events.  With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act ("Regulation D
Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an "Issuer Covered Person" and, together, "Issuer Covered Persons") is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.  The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Investor a copy of any disclosures provided thereunder.

(u)Other Covered Persons. The Company is not aware of any Person that has been
or will be paid (directly or indirectly) remuneration for solicitation of the
Investor or the Other Investors or potential purchasers in connection with the
sale of any Regulation D Securities.

4.COVENANTS.

(a)Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 5 and 6 of this Agreement.

(b)Form D and Blue Sky.  The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Investor promptly after such filing.  The Company shall, on or before the
applicable Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Investor at each Closing pursuant to this Agreement
under applicable securities or "Blue Sky" laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Investor on or prior to the
applicable Closing Date.  The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or "Blue Sky" laws of the states of the United States following the
applicable Closing Date.  

(c)Reporting Status.  Until none of the Notes are outstanding (the "Reporting
Period"), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports

DOC ID - 26661429.16

- 14 -

 

 

--------------------------------------------------------------------------------

 

under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

(d)Use of Proceeds. The Company will use the proceeds from the sale of the
Securities as described in that certain budget delivered by the Company to the
Investor prior to the date hereof and approved by the Investor.

(e)Financial Information.  The Company agrees to send the following to each
Investor during the Reporting Period unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system: (i)
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8‑K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile or e-mailed
copies of all press releases issued by the Company or any of its Subsidiaries,
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.  

(f)Fees.  The Company shall reimburse the Investor or its designee(s) (in
addition to any other expense amounts paid to the Investor or its counsel prior
to the date of this Agreement) for all costs and expenses incurred in connection
with the transactions contemplated by the Transaction Documents (including all
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), which amount may be withheld by the
Investor from its applicable Cash Purchase Price for any Notes purchased at each
Closing to the extent not previously reimbursed by the Company. The Company
shall be responsible for the payment of any placement agent's fees, financial
advisory fees, or broker's commissions (other than for Persons engaged by the
Investor) relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney's
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment.  Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Investor.

(g)Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.  The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

DOC ID - 26661429.16

- 15 -

 

 

--------------------------------------------------------------------------------

 

(h)Disclosure of Transactions and Other Material Information.  On or before 8:30
a.m., New York City time, on the first (1st) Business Day after the date hereof,
the Company shall issue a press release reasonably acceptable to the Investor
and file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching the material Transaction Documents (including, without limitation,
this Agreement (and all schedules and exhibits to this Agreement), the form of
the Waiver, the form of the Note and the Security Documents as exhibits to such
filing (including all attachments), the "8‑K Filing").  From and after the
filing of the 8-K Filing with the SEC, the Investor shall not be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing.  In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company or any of its respective officers,
directors, employees, affiliates or agents, on the one hand, and the Investor or
any of its affiliates, on the other hand, shall terminate and be of no force or
effect.  The Company shall not, and shall cause each of its Subsidiaries, if
any, and its and each of their respective officers, directors, employees,
affiliates and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
date hereof without the express prior written consent of the Investor.  If the
Investor has, or believes it has, received any such material, nonpublic
information regarding the Company or any of its Subsidiaries from the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, it may provide the Company with written notice
thereof.  The Company shall, within two (2) Trading Days of receipt of such
notice, make public disclosure of such material, nonpublic information.  In the
event of a breach of the foregoing covenant by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, affiliates,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, affiliates, employees or agents.  The Investor shall not have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, affiliates, employees, stockholders or agents for any such
disclosure.  To the extent that the Company delivers any material, non-public
information to the Investor without its consent, the Company hereby covenants
and agrees that the Investor shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agent with respect to, or a duty to the to the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agent or not to trade on the basis of, such material,
non-public information.  Subject to the foregoing, neither the Company, its
Subsidiaries nor the Investor shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of the
Investor, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
the Investor, neither the Company nor any of its Subsidiaries or affiliates
shall disclose the name of Investor in any filing, announcement, release or
otherwise. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in the securities of the
Company.

(i)Additional Notes.  So long as the Investor or any Other Investor beneficially
owns any Securities, the Company will not issue any Notes other than to the
Investor or any Other Investor as contemplated hereby and the Company shall not
issue any other securities that would cause a breach or default under the
Notes.  

(j)Corporate Existence.  So long as the Investor beneficially owns any
Securities, the Company shall (i) maintain its corporate existence and (ii) not
be party to any Fundamental Transaction (as defined in the Notes) unless the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Notes.

(k)Conduct of Business.  The business of the Company and its Subsidiaries, if
any, shall not be conducted in violation of any law, ordinance or regulation of
any governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(l)Notice of Disqualification Events. The Company will notify the Investor in
writing, prior to the applicable Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

(m)Collateral Agent.

(i)The Investor hereby (a) appoints Hudson Bay Master Fund Ltd. ("Hudson Bay")
as the collateral agent hereunder and under the Security Documents (in such
capacity, the "Collateral Agent"), (b) acknowledges that Hudson Bay acts as
collateral agent with respect to the Existing Notes and hereby waives conflicts
of interests, if any, that may arise by virtue of Hudson Bay acting as
collateral agent with respect to both the Notes and the Existing Notes, and (c)
authorizes the Collateral Agent (and its officers, directors, employees and
agents) to take such action on the Investor's behalf in accordance with the
terms hereof and thereof.  The Collateral Agent shall not have, by reason hereof
or pursuant to any Security Documents, a fiduciary relationship in respect of
the Investor.  Neither the Collateral Agent nor any of its officers, directors,
employees and agents shall have any liability to any Investor for any action
taken or omitted to be taken in connection hereof or the Security Documents
except to the extent caused by its own gross negligence or willful misconduct,
and each Investor agrees to defend, protect, indemnify and hold harmless the
Collateral Agent and all of its officers, directors, employees and agents
(collectively, the "Collateral Agent Indemnitees") from and against any losses,
damages, liabilities, obligations, penalties, actions, judgments, suits, fees,
costs and expenses (including, without limitation, reasonable attorneys' fees,
costs and expenses) incurred by such Collateral Agent Indemnitee, whether
direct, indirect or consequential, arising from or in connection with the
performance by such Collateral Agent Indemnitee of the duties and obligations of
the Collateral Agent pursuant hereto or any of the Security Documents.

DOC ID - 26661429.16

- 16 -

 

 

--------------------------------------------------------------------------------

 

(ii)The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

(iii)The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the Notes and the Security Documents at any time
by giving at least ten (10) Business Days prior written notice to the Company
and each holder of the Notes.  Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment as provided
below.  Upon any such notice of resignation, the holders of a majority of the
outstanding principal amount of Notes shall appoint a successor Collateral
Agent.  Upon the acceptance of the appointment as Collateral Agent, such
successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Notes and the Security Agreement.  After any
Collateral Agent's resignation hereunder, the provisions of this Section 4(m)
shall inure to its benefit.  If a successor Collateral Agent shall not have been
so appointed within said ten (10) Business Day period, the retiring Collateral
Agent shall then appoint a successor Collateral Agent who shall serve until such
time, if any, as the holders of a majority of the outstanding principal amount
of Notes appoints a successor Collateral Agent as provided above.

(iv)The Company hereby covenants and agrees to take all actions as promptly as
practicable reasonably requested by either the holders of a majority of the
outstanding principal amount of Notes or the Collateral Agent (or its
successor), from time to time pursuant to the terms of this Section 4(m), to
secure a successor Collateral Agent satisfactory to such requesting
part(y)(ies), in their sole discretion, including, without limitation, by paying
all fees of such successor Collateral Agent, by having the Company agree to
indemnify any successor Collateral Agent and by each of the Company executing a
collateral agency agreement or similar agreement and/or any amendment to the
Security Documents reasonably requested or required by the successor Collateral
Agent.

(n)FAST Compliance. While any Notes are outstanding, the Company shall maintain
a transfer agent that participates in the DTC Fast Automated Securities Transfer
Program.

(o)DIP Financing.  If (i) the Company commences a bankruptcy case (the "Chapter
11 Case") in a United States Bankruptcy Court (the "Bankruptcy Court") pursuant
to chapter 11 of title 11 of the United States Code (as amended, the "Bankruptcy
Code"), (ii) the terms of a debtor in possession financing loan (the "DIP Loan")
are agreed upon between the Company and the Investor, and (iii) after notice and
a hearing, the Bankruptcy Court enters an order acceptable to the Investor in
its sole discretion authorizing the Company's entry into the DIP Loan, then the
Cash Notes shall be repaid or refinanced by the DIP Loan.  Each Other Investor
shall have the option of becoming a lender under the DIP Loan in an amount equal
to the pro rata share of Cash Notes such Other Investor holds on the date the
Company commences the Chapter 11 Case. Each of the Company and the Investor
shall take such actions and execute and

DOC ID - 26661429.16

- 17 -

 

 

--------------------------------------------------------------------------------

 

deliver such agreements, instruments, or other documents as may be required to
give effect to the provisions of this Section 4(o) and as are required to
consummate the DIP Loan on terms substantially mutually acceptable to the
Company and the Investor.

(p)Waiver.  The Company shall not amend or waive any provision of the Waiver.

(q)Closing Documents.  On or prior to fourteen (14) calendar days after the
Initial Closing Date, the Company agrees to deliver, or cause to be delivered,
to the Investor and Schulte Roth & Zabel LLP a complete closing set of the
executed Transaction Documents, Securities and any other documents required to
be delivered to any party pursuant to Section 6 hereof or otherwise.  

5.CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

(a)

Initial Closing.  The obligation of the Company hereunder to issue and sell the
Initial Notes to the Investor at the Initial Closing is subject to the
satisfaction, at or before the Initial Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Investor with prior written notice thereof:

(i)The Investor shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.

(ii)The Investor shall have delivered for the Initial Notes being purchased by
the Investor at the Initial Closing its Initial Cash Purchase Price to the
Company (less the amounts withheld pursuant to Section 4(f)), by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company.

(iii)The Collateral Agent will have duly executed the subordination and
intercreditor agreements, subordinating the obligations that the Company owes to
Spring Forth Investments, LLC and the Utah Autism to the obligations of the
Company to the Investor under the Transaction Documents and to the Other
Investors under the Other Agreements (as defined in Section 9(p)) each of the
other agreements entered into in connection with the transactions contemplated
by the Other Agreements (the "Subordination Agreements").

(iv)The representations and warranties of the Investor shall be true and correct
as of the date when made and as of the Initial Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date), and the
Investor shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Investor at or prior to the Initial
Closing Date.

(v)The Company shall have received waivers duly executed and delivered by the
Required Holders (as defined in each of the Existing Notes) (the "Existing
Required Holders") allowing the Company to enter into this Agreement and the
other Transaction Documents and consummate the transactions contemplated hereby
and thereby in the form attached hereto as Exhibit C (the "Waiver").

DOC ID - 26661429.16

- 18 -

 

 

--------------------------------------------------------------------------------

 

(vi)The Investor shall have delivered to the Company a Forbearance Agreement,
duly executed by the Investor in the form attached hereto as Exhibit D (the
"Forbearance Agreement").

(b)

Additional Closing.  The obligation of the Company hereunder to issue and sell
the Additional Notes to the Investor at the Additional Closing is subject to the
satisfaction, at or before the Additional Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Investor with prior written notice thereof:

(i)The Investor shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.

(ii)The Investor shall have delivered for the Additional Notes being purchased
by the Investor at the Additional Closing its Additional Cash Purchase Price to
the Company (less the amounts withheld pursuant to Section 4(f)), by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

(iii)The Collateral Agent will have duly executed the Subordination Agreements,
and such Subordination Agreements shall remain in full force and effect.

(iv)The representations and warranties of the Investor shall be true and correct
as of the date when made and as of the Additional Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date), and the
Investor shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Investor at or prior to the
Additional Closing Date.

(v)The Company shall have received the Waiver duly executed and delivered by the
Existing Required Holders, and such Waiver shall remain in full force and
effect.

(vi)The Investor shall have delivered to the Company the Forbearance Agreement,
duly executed by the Investor, and such Forbearance Agreement shall remain in
full force and effect.

6.CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE.

(a)

Initial Closing.  The obligation of the Investor hereunder to purchase the
Initial Notes at the Initial Closing is subject to the satisfaction, at or
before the Initial Closing Date, of each of the following conditions, provided
that these conditions are for the Investor's sole benefit and may be waived by
the Investor at any time in its sole discretion by providing the Company with
prior written notice thereof:

(i)The Company and each of its Subsidiaries, if any, shall have duly executed
and delivered to the Investor each of the following documents to which it is a
party: (A) each of the Transaction Documents, (B) the Initial Cash Note
(allocated in such principal

DOC ID - 26661429.16

- 19 -

 

 

--------------------------------------------------------------------------------

 

amounts as the Investor shall request) being purchased by the Investor at the
Initial Closing pursuant to this Agreement and (C) the Initial Exchange Note
(allocated in such principal amounts as the Investor shall request) being
purchased by the Investor at the Initial Closing pursuant to this Agreement.

(ii)The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Initial Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Initial Closing
Date.  

(iii)The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

(iv)The Collateral Agent shall have received certified copies of request for
copies of information on Form UCC‑11, listing all effective financing statements
which name as debtor the Company or any of its Subsidiaries and which are filed
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Collateral Agent, shall cover any of the Collateral, and the results of searches
for any tax lien and judgment lien filed against such person or its property,
which results, except as otherwise agreed to in writing by the Collateral Agent,
shall not show any such liens.

(v)The Collateral Agent shall have received the Security Agreement, duly
executed by the Company, together with (A) the original stock certificates
representing all of the equity interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers and allonges executed in
blank and other proper instruments of transfer and (B) any copyright, patent and
trademark agreements required by the terms of the Security Agreement.

(vi)The Collateral Agent shall have received the Subordination Agreements, duly
executed by all parties thereto.

(vii)The Company shall have received the Waiver duly executed and delivered by
the Existing Required Holders.

(viii)The Company shall have delivered to the Investor the Forbearance
Agreement, duly executed by the Company.

(ix)The Company shall have delivered to the Investor such other documents
relating to the transactions contemplated by this Agreement as the Investor or
its counsel may reasonably request.

(b)

Additional Closing.  The obligation of the Investor hereunder to purchase the
Additional Notes at the Additional Closing is subject to the satisfaction, at or
before the

DOC ID - 26661429.16

- 20 -

 

 

--------------------------------------------------------------------------------

 

Additional Closing Date, of each of the following conditions, provided that
these conditions are for the Investor's sole benefit and may be waived by the
Investor at any time in its sole discretion by providing the Company with prior
written notice thereof:

(i)The Company and each of its Subsidiaries, if any, shall have duly executed
and delivered to the Investor each of the following documents to which it is a
party: (A) each of the Transaction Documents, (B) the Additional Cash Note
(allocated in such principal amounts as the Investor shall request) being
purchased by the Investor at the Additional Closing pursuant to this Agreement
and (C) the Additional Exchange Note (allocated in such principal amounts as the
Investor shall request) being purchased by the Investor at the Additional
Closing pursuant to this Agreement.

(ii)The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Additional Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Additional Closing
Date.  

(iii)The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

(iv)The Collateral Agent shall have received certified copies of request for
copies of information on Form UCC‑11, listing all effective financing statements
which name as debtor the Company or any of its Subsidiaries and which are filed
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Collateral Agent, shall cover any of the Collateral, and the results of searches
for any tax lien and judgment lien filed against such person or its property,
which results, except as otherwise agreed to in writing by the Collateral Agent,
shall not show any such liens.

(v)The Collateral Agent shall have received the Security Agreement, duly
executed by the Company, together with (A) the original stock certificates
representing all of the equity interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers and allonges executed in
blank and other proper instruments of transfer and (B) any copyright, patent and
trademark agreements required by the terms of the Security Agreement.

(vi)The Collateral Agent shall have received the Subordination Agreements, duly
executed by all parties thereto, and such Subordination Agreements shall remain
in full force and effect.

(vii)The Company shall have received the Waiver duly executed and delivered by
the Existing Required Holders, and such Waiver shall remain in full force and
effect.

DOC ID - 26661429.16

- 21 -

 

 

--------------------------------------------------------------------------------

 

(viii)The Company shall have delivered to the Investor the Forbearance
Agreement, duly executed by the Company, and such Forbearance Agreement shall
remain in full force and effect.

(ix)The Company shall have delivered to the Investor such other documents
relating to the transactions contemplated by this Agreement as the Investor or
its counsel may reasonably request.

7.TERMINATION.  In the event that the Initial Closing shall not have occurred on
or before five (5) Business Days from the date hereof due to the failure to
satisfy the conditions set forth in Sections 5 and 6 above (and the affected
party not waiving such unsatisfied condition(s)), the affected party shall have
the option to terminate this Agreement at the close of business on such date by
delivering a written notice to that effect to each other party to this Agreement
and without liability of any party to any other party; provided, however, that
if this Agreement is terminated pursuant to this Section 7, the Company shall
remain obligated to reimburse the Investor or its designee(s), as applicable,
for the expenses described in Section 4(f) above.

8.RELEASE.  In consideration of, among other things, the Investor's execution
and delivery of this Agreement and consideration of the Investor's entry into
the Transaction Documents, and for other good and valuable consideration the
sufficiency of which is hereby acknowledged by the Company, the Company, on
behalf of itself, its predecessors, successors and assigns, Subsidiaries and
affiliates (collectively, "Releasors"), hereby forever (i) agrees and covenants
not to sue or prosecute against any Releasee (as defined below) and (ii)
conclusively, absolutely, unconditionally, irrevocably and forever releases,
waives, and discharges to the fullest extent permitted by law, each Releasee
from, any and all claims (including, without limitation, crossclaims,
counterclaims, rights of set-off and recoupment), actions, causes of action,
suits, debts, accounts, interests, liens, promises, obligations, warranties,
liabilities, damages and consequential and punitive damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever
(collectively, the "Claims"), of whatsoever nature and kind, whether known or
unknown, whether arising at law or in equity, that such Releasor has against the
Investor or would have been legally entitled to assert (whether individually or
collectively) in any capacity against its affiliates, shareholders and
"controlling persons" (within the meaning of the federal securities laws), and
their respective predecessors, successors and assigns and each and all of the
officers, directors, employees, and agents, attorneys, advisors, auditors,
consultants and other representatives of each of the foregoing (collectively,
the "Releasees"), based in whole or in part on facts whether or not now known,
from the beginning of time through and including the date of this Agreement,
that relate to, arise out of or otherwise are in connection with any or all of
the Investor's Notes, the Investor's Existing Notes, the Security Documents, the
other Transaction Documents and any other agreement entered into prior to the
date hereof between the Releasor and the Releasee (collectively, the "Released
Documents"), or any transactions contemplated thereby or any acts or omissions
in

DOC ID - 26661429.16

- 22 -

 

 

--------------------------------------------------------------------------------

 

connection therewith; provided, however, that the foregoing shall not release
the Releasee from its express obligations under any of the Released Documents.

9.MISCELLANEOUS.

(a)Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

(c)Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d)Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid

DOC ID - 26661429.16

- 23 -

 

 

--------------------------------------------------------------------------------

 

provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

(e)Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Investor, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor the Investor makes any representation, warranty,
covenant or undertaking with respect to such matters.  Provisions of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor;
provided, that the provisions of Section 4(m) cannot be amended without the
additional prior written approval of the Collateral Agent or its successor.  Any
amendment or waiver effected in accordance with this Section 9(e) shall be
binding upon the Investor and holder of Securities and the Company.  No such
amendment shall be effective to the extent that it applies to less than all of
the Investor or holders of Securities.  No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to the Transaction Documents or holders of Notes.  The Company has not,
directly or indirectly, made any agreements with the Investor relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement,
the Investor has not made any commitment or promise or has any other obligation
to provide any financing to the Company or otherwise.

(f)Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same.  The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

If to the Company:

Great Basin Scientific, Inc.

420 E. South Temple, Suite 520

Salt Lake City, UT 84111

Telephone: (801) 990-1055 ext. 112

Facsimile: (801) 990-1051

Attention: Jeff Rona

Email:jrona@gbscience.com

DOC ID - 26661429.16

- 24 -

 

 

--------------------------------------------------------------------------------

 

 

With a copy to:

Snell & Wilmer L.L.P.

15 West South Temple, Suite 1200

Gateway Tower West

Salt Lake City, Utah  84101-1547

Telephone:(801) 257-1928
Facsimile:(801) 257-1800
Attention:David E. Leta, Esq.

Email:dleta@swlaw.com

With a copy (for informational purposes only) to:

Kelley Drye & Warren LLP

101 Park Avenue, 27th Floor

New York, New York 10178

Telephone:(212) 808-7540
Facsimile:(212) 808-7897
Attention:Michael Adelstein, Esq.

Email:madelstein@kelleydrye.com

If to the Transfer Agent:

American Stock Transfer and Trust Company

6201 15th Avenue

Brooklyn, NY 10219
Telephone: (972) 684-5307

Facsimile: (718) 765-8763

Attention: Kathy O'Kane

E-mail: kokanee@amstock.com


If to the Investor, to its address, facsimile number and e-mail address set
forth on Schedule I attached hereto,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:(212) 756-2000
Facsimile:(212) 593-5955
Attention:Eleazer N. Klein, Esq.
E-mail:eleazer.klein@srz.com

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by

DOC ID - 26661429.16

- 25 -

 

 

--------------------------------------------------------------------------------

 

the recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine or
e-mail containing the time, date, recipient facsimile number and an image of the
first page of such transmission or (C) provided by an overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an overnight courier service in accordance with clause (i), (ii) or
(iii) above, respectively.

(g)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes).  The Investor may assign some
or all of its rights hereunder without the consent of the Company, in which
event such assignee shall be deemed to be the Investor hereunder with respect to
such assigned rights.

(h)No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

(i)Survival.  Unless this Agreement is terminated under Section 7, the
representations and warranties of the Company and the Investor contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5, 8
and 9 shall survive each Closing.  The Investor shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

(j)Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)     Indemnification.  

(i)In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and each other holder
of the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons' agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the "Indemnitees") from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and

DOC ID - 26661429.16

- 26 -

 

 

--------------------------------------------------------------------------------

 

disbursements (the "Indemnified Liabilities"), incurred by any Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by the Investor pursuant to Section 4(h), or (iv) the status of
the Investor or holder of the Securities as an investor in the Company pursuant
to the transactions contemplated by the Transaction Documents.  To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law.

(ii)Promptly after receipt by an Indemnitee under this Section 9(k) of notice of
the commencement of any action or proceeding (including any governmental action
or proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnitee, the
representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding.  Legal counsel referred to in the immediately preceding sentence
shall be selected by the Required Holders.  The Indemnitee shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Indemnified Liabilities by the indemnifying party
and shall furnish to the indemnifying party all information reasonably available
to the Indemnitee which relates to such action or Indemnified Liabilities.  The
indemnifying party shall keep the Indemnitee fully apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto. 
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation and such
settlement shall not include any admission as to fault on the part of the
Indemnitee.  Following indemnification as provided for hereunder, the
indemnifying party shall

DOC ID - 26661429.16

- 27 -

 

 

--------------------------------------------------------------------------------

 

be subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

(iii)The indemnification required by this Section 9(k) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

(iv)The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (ii) any liabilities the indemnifying party may be subject
to pursuant to the law.

(l)No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m)Remedies.  The Investor and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Investor.  The Company
therefore agrees that the Investor shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

(n)Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o)Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Investor hereunder or pursuant to any of the other Transaction
Documents or the Investor enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal

DOC ID - 26661429.16

- 28 -

 

 

--------------------------------------------------------------------------------

 

law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

(p)Independent Nature of the Investors' Obligations and Rights.  The obligations
of the Investor under any Transaction Document are several and not joint with
the obligations of any Other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any Other Investor under any
Other Agreement.  Nothing contained herein or in any Other Agreement, and no
action taken by the Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as, and the Company acknowledges that the Investors do
not so constitute, a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Investors are in any way acting
in concert or as a group, and the Company shall not assert any such claim with
respect to such obligations or the transactions contemplated by the Transaction
Documents and the Company acknowledges that the Investors are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges and the
Investor confirms that it has independently participated in the negotiation of
the transaction contemplated hereby with the advice of its own counsel and
advisors.  The Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Documents, and it shall not be
necessary for any Other investor to be joined as an additional party in any
proceeding for such purpose. As used herein, "Other Agreement" means agreements
in the form of this Agreement (other than the reimbursement of legal fees,
proportional changes reflecting such Other Investors' Notes purchased thereunder
and any and all provision relating to the closing(s) under such agreements)
pursuant to which such Other Investors shall each purchase Notes at a closing to
occur within three (3) Business Days of the Initial Closing Date.

(q)Equal Treatment Acknowledgement; Most Favored Nations.  The parties hereto
herby acknowledge and agree that, in accordance with Section 9(e) of each of the
2015 SPA and the 2016 SPA, the Company is obligated to present the terms of this
offering to each holder of Existing Notes; provided that each Other Agreement
shall be negotiated separately with each Other Investor. The Company and the
Investor hereby acknowledge and agree that by offering to the holders of
Existing Notes the opportunity to participate in the purchase of Notes, the
Company shall have treated all holders of the Existing Notes equally and the
transactions contemplated hereby therefore shall not be deemed to
disproportionately and materially adversely affect any holders of Existing Notes
even if such holders of Existing Notes elect not to purchase Notes.  The Company
hereby represents and warrants as of the date hereof and covenants and agrees
that none of the terms offered to any Person with respect to the purchase of any
Notes (each a "Purchase Document"), is or will be more favorable to such
Person (other than any reimbursement of legal fees) than those of the Investor
and this Agreement.  If, and whenever on or after the date hereof, the Company
enters into a Purchase Document, then (i) the Company shall provide notice
thereof to the Investor immediately following the occurrence thereof and
(ii) the terms and conditions of this Agreement shall be, without any further
action by the Investor or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Investor shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Purchase Document, provided that upon written

DOC ID - 26661429.16

- 29 -

 

 

--------------------------------------------------------------------------------

 

notice to the Company at any time the Investor may elect not to accept the
benefit of any such amended or modified term or condition, in which event the
term or condition contained in this Agreement shall apply to the Investor as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Investor.  The
provisions of this Section 9(q) shall apply similarly and equally to
each Purchase Document.

[Signature Page Follows]

 

 

DOC ID - 26661429.16

- 30 -

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

 

 

 

 

GREAT BASIN SCIENTIFIC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

DOC ID - 26661429.16

 

 

[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

INVESTOR:

 

 

 

 

 

 

 

HUDSON BAY MASTER FUND LTD.

 

By: Hudson Bay Capital Management LP, as its Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:  Yoav Roth

 

 

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

DOC ID - 26661429.16

 

 

[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE I

(1)

(2)

(3)

(4)

(5)

(6)

(7)

 

 

 

 

 

 

 

Investor

Address and
Facsimile Number

Aggregate
Principal
Amount of Initial Cash Notes

Aggregate
Principal
Amount of Initial Exchange Note

Initial Cash Purchase Price

Cancellation of Investor Note at the Initial Closing

Legal Representative's Address and Facsimile Number

Hudson Bay Master Fund Ltd.

 

777 Third Avenue, 30th Floor
New York, NY 10017
Attention: Yoav Roth
                  George Antonopoulos
Facsimile:  646-214-7946
Telephone: 212-571-1244

Residence: Cayman Islands
E-mail: investments@hudsonbaycapital.com

operations@hudsonbaycapital.com


 

$490,011

 

$1,493,308.52

 

$490,011

 

$1, 493,308.52 principal amount of New Series A Notes

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone:  (212) 756-2376

 

DOC ID - 26661429.16

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBITS

Exhibit AForm of Notes

Exhibit BForm of Security Agreement

Exhibit CForm of Waiver

Exhibit DForm of Forbearance Agreement

 

 

 

DOC ID - 26661429.16

 

 

 